EXHIBIT 10.2

 

SUBSCRIPTION AGREEMENT

 

The undersigned, Amber Finney, a resident of the State of Washington, hereby
subscribes for the purchase of 159,000,000 shares of common stock (the “Shares”)
of Cassidy Ventures Inc., a Nevada corporation (the “Corporation”), at a
purchase price of $.000314465 per share, for an aggregate purchase price of
$50,000.00.

 

The undersigned is aware that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, in reliance on exemptions from such registration. The
undersigned understands that reliance by the Corporation on such exemptions is
predicated in part upon the truth and accuracy of the statements made by the
undersigned in this Stock Subscription Agreement.

 

The undersigned hereby represents and warrants that the undersigned:

 



 

(i) either alone or with the assistance of the undersigned’s professional
advisors, has such knowledge and experience in financial and business matters
that the undersigned is capable of evaluating the merits and risks of the
undersigned’s purchase of the Shares;

 

 

 

 

(ii) has sufficient financial resources to be able to bear the risk of the
undersigned’s investment in the Shares; and

 

 

 

 

(iii) has either spoken or met with, or been given reasonable opportunity to
speak with or meet with, representatives of the Corporation for the purpose of
asking questions of, and receiving answers and information from, such
representatives concerning the undersigned’s investment in the Shares.



 

The undersigned hereby represents and warrants that the undersigned is
purchasing the Shares for the undersigned’s own account for investment purposes
and not with a view toward the sale or distribution of all or any part of the
Shares. No one other than the undersigned has any beneficial interest in the
Shares, except as provided by applicable community property laws.

 

The undersigned understands that because the Shares have not been registered
under the Securities Act, (i) the Shares have the status of securities acquired
in a transaction under Section 4(a)(2) of the Securities Act; and (ii) the
Shares cannot be sold unless the Shares are subsequently registered or an
exemption from registration is available.

 

The undersigned agrees that the undersigned will in no event sell or distribute
all or any part of the Shares unless (i) there is an effective registration
statement under the Securities Act and applicable state securities laws covering
any such transaction involving the Shares, or (ii) the Corporation receives an
opinion of the undersigned’s legal counsel, in form acceptable to the
Corporation, stating that such transaction is exempt from registration, or (iii)
the Corporation otherwise satisfies itself that such transaction is exempt from
registration.

 



  1

 



 

The undersigned acknowledges that the Corporation has (i) authorized capital of
256,000,000 shares of common stock, and (ii) 148,000,000 shares of common stock
issued and outstanding. Accordingly, the Corporation will issue 108,000,000
shares of common stock to the undersigned in accordance with the terms and
conditions of this agreement, and upon a sufficient increase in the authorized
capital of the Corporation, issue to the undersigned an additional 51,000,000
shares (the “51,000,000 Shares”) of common stock, in accordance with the terms
and conditions of this agreement. Notwithstanding the foregoing, if immediately
following the issuance of the 51,000,000 Shares, the aggregate percentage
ownership of outstanding shares of common stock and securities voting power of
the Corporation owned by the undersigned is less than 51.79% (which amount
represents the target percentage ownership of the Corporation by the undersigned
immediately following the issuance of the 51,000,000 Shares), then the
Corporation will issue to the undersigned that additional number of shares of
common stock of the Corporation to increase the percentage ownership of
outstanding shares of common stock and securities voting power of the
undersigned to 51.79%, without the payment of any additional consideration.

 

The Corporation represents and warrants to the undersigned that the disclosures,
including but not limited to the financial statements, disclosed in the
Corporation’s Quarterly Report on Form 10-Q for the fiscal quarter ended March
31, 2015 (the “Form 10-Q”), and filed with the Securities and Exchange
Commission (“SEC”) on July 21, 2015: (i) do not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements made, in light of the circumstances under which such statements were
made, not misleading with respect to the period covered by the Form 10-Q; and
(ii) such financial statements, and other financial information included in the
Form 10-Q, fairly present in all material respects the financial condition,
results of operations and cash flows of the Corporation as of, and for, the
periods presented in financial statements, and as of the date hereof, except
with respect to compensation, loans and other amounts due and owing to William
Drury, which has accrued and otherwise increased since March 31, 2015. The
Corporation represents and warrants to the undersigned that there are no
convertible securities of the Corporation issued or outstanding.

 

The undersigned consents to (i) the placing of the legend set forth below on the
certificate representing the Shares stating that the Shares have not been
registered and setting for the restriction on transfer contemplated hereby and
(ii) the placing of a stop transfer order on the books of the Corporation and
with any transfer agents against the Shares.

 

A legend, substantially similar to the following, shall be placed on
certificates representing the Shares:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAW, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED,
OFFERED, PLEDGED OR OTHERWISE TRANSFERRED OR DISPOSED OF UNLESS (A) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE UNITED STATES AND
STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION INVOLVING SAID SECURITIES,
OR (B) THIS CORPORATION RECEIVES AN OPINION OF LEGAL COUNSEL FOR THE HOLDER OF
THESE SECURITIES (CONCURRED IN BY LEGAL COUNSEL FOR THIS CORPORATION) STATING
THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THIS CORPORATION
OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 



  2

 



 

The undersigned understands that at the present time Rule 144 promulgated
pursuant to the Securities Act may not be relied upon for the resale or
distribution of the Shares by the undersigned because the Corporation is not
current in filing its current and periodic reports with SEC or make information
about the Corporation publicly available, there is little and no meaningful
public market for the Shares, and the Company is a “shell company” within the
meaning of SEC Rule 405, promulgated pursuant to the Securities Act. Moreover,
there can be no assurance that the Corporation will in the future register
securities, file such reports or make publicly available such information, or
that a public market for the Shares will develop.

 

The undersigned understands that the Corporation has no obligation to the
undersigned to register the Shares under the Securities Act and has not
represented to the undersigned that it will register the Shares.

 

I HAVE CAREFULLY READ THE FOREGOING AND UNDERSTAND THAT IT RELATES TO
RESTRICTIONS UPON MY ABILITY TO SELL AND/OR TRANSFER THE SHARES.

 



Dated: September 30, 2016         By: /s/ Amber Joy Finney

 

Name:

Amber Joy Finney

 



 

 

ACCEPTANCE

 

The foregoing Subscription Agreement and the consideration reflected therein are
hereby accepted.

 

Dated: September 30, 2016

 



CASSIDY VENTURES INC.       By: /s/ Amber Joy Finney

Name:

Amber Joy Finney

  Title: President  



 

 



3



 